21 So. 3d 151 (2009)
Scarlet HARMAN, Appellant,
v.
GADSDEN CORRECTIONAL FACILITY and AIG Claims Services, Inc., Appellees.
No. 1D09-2548.
District Court of Appeal of Florida, First District.
November 9, 2009.
Bill McCabe, Longwood, and Thomas L. Furr, Panama City, for Appellant.
Christopher J. Dubois and Mary E. Cruickshank of DuBois & Cruickshank, P.A., Tallahassee, for Appellees.
PER CURIAM.
REVERSED and REMANDED. See Morrow v. Sam's Club, 17 So. 3d 763 (Fla. 1st DCA 2009).
KAHN, LEWIS and WETHERELL, JJ., concur.